Citation Nr: 0900780	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  98-12 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chemical 
dependency, to include as secondary to the service-connected 
post traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased disability evaluation 
for residuals of malaria, currently evaluated as 
noncompensable.

3.  Entitlement to an initial increased disability evaluation 
for PTSD, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran service on active duty from February 1965 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.

This matter was remanded by the Board in June 2005 for 
further evidentiary and procedural development. 

In the June 2005 remand, the Board referred to the RO, the 
veteran's December 1998 claim of entitlement to service 
connection for the following disabilities as a result of 
exposure to Agent Orange: migraine headaches; discoloration 
of the skin; hyperpigmentation of the skin, hyperkeratosis of 
the skin; asthenia; weakness of the extremities; fatigue; 
showing of nerve impulse; intolerance to cold; loss of 
sensation; irritation to the eyes; impairment of sight, 
hearing, smell and touch; loss of sex drive; sterility; sleep 
disturbances; hypertension; rectal bleeding; depression; 
other psychobehavorial disorders related to the exposure; 
urinary track disorders; bladder disorders; fibrosacromatous 
mesothelioma; other soft tissue sacromas; skin cancer, and a 
skin rash.

The RO did not address the veteran's claims, as noted above. 
Again, as these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
REFERRING the issues to the RO for initial consideration and 
appropriate adjudicative action. Godrey v. Brown, 7 Vet. App. 
398 (1995).


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
alcoholism and drug abuse in January 1997, after the passage 
of congressional legislation prohibiting the grant of direct 
service connection for alcohol and drug abuse based on claims 
filed on or after October 31, 1990.

2.  Chronic alcoholism and drug abuse is not etiologically 
related to, or aggravated by, the veteran's service-connected 
PTSD.

3.  The veteran's service-connected residuals of malaria are 
not manifested by the presence of malarial parasites in blood 
smears.

4.  The veteran's symptoms of PTSD are manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;


CONCLUSIONS OF LAW

1.  Alcoholism and drug abuse was not, as a matter of law, 
incurred in or aggravated by service, and the veteran's 
alcoholism and drug abuse is not proximately due to, the 
result of, or aggravated by any service-connected disorder. 
38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.310(a) (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The requirements for a compensable rating for residuals 
of malaria have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.88b, Diagnostic Code 6304 (2008).

3.  The criteria for a disability rating of 50 percent, but 
no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2003 
and July 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Additionally, a June 2006 
supplemental statement of the case informed the veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for an increased rating or service connection is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. Additionally, the veteran was afforded a VA 
examination. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

With regard to the duty to assist by providing appropriate 
medical examinations, the veteran has expressed disapproval 
with October 2005 and November 2005 VA medical opinions given 
regarding the residuals of malaria and the veteran's alcohol 
and drug abuse (See December 2008 statement in support of 
claim from Vietnam Veterans of America). These complaints are 
made in conjunction with what appears to be a basic 
disagreement with the diagnoses given. 

However, the veteran is not shown to have medical expertise 
to render opinions as to the inadequacy of the opinions, or 
any other issue that requires competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Cox v. Brown, 5 Vet. app. 93, 95 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

New VA examinations are not warranted and under the 
circumstances, the request for additional examinations or 
opinions would constitute no more than a fishing expedition 
to determine if there might be some unspecified information 
which could possibly support the claims. See also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

As a final matter, as the veteran is incarcerated, the duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans. 38 U.S.C.A. § 
5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.
The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection for chemical dependency, to 
include as secondary to the service-connected post traumatic 
stress disorder (PTSD).

The veteran seeks service connection for alcoholism and drug 
dependency, to include as secondary to his service-connected 
PTSD. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a drug or alcohol 
abuse disorder.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability. Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001). The Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder." Id. at 
1381. The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing." Id.

The above-referenced legislation expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990. 
Therefore, service connection on a direct basis must be 
denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 
at 429 (1991).

The veteran, however, claims that his drug and alcohol 
disability is secondary to his service-connected PTSD.

In November 2005, the claims file was reviewed in its 
entirety by a VA medical examiner to determine whether the 
veteran's alcoholism and drug dependency were due to his 
service-connected PTSD. The examiner noted the veteran's use 
of alcohol and drugs appeared to have started while he was in 
the military and continued through his adult life. The 
examiner stated he could not determine for certain that drug 
and alcohol use was proximally due to or the result of the 
service-connected PTSD. The examiner noted the veteran had an 
adult history of antisocial behavior and alcohol and drug 
abuse was frequent among individuals with adult antisocial 
behavior. The examiner opined since drug and alcohol abuse 
and dependence was common in individuals with chronic 
criminal behavior, it was more likely that his drug and 
alcohol use was related to his adult antisocial behaviors 
rather than his PTSD.

There is no medical evidence associated with the record 
establishing that the alcoholism and drug dependency was due 
to, the result of, or aggravated by, the service-connected 
disorder, as required by Allen, 237 F.3d at 1381, therefore, 
service connection is not warranted for drug and alcohol 
abuse. While the veteran maintains that he has alcoholism and 
drug dependency as a result of his service-connected PTSD, as 
a lay person without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

The Board also notes there is no competent medical evidence 
relating the drug and alcohol abuse to the veteran's other 
service-connected disability. In sum, the claim for service 
connection for alcoholism and drug abuse on a direct basis 
must be denied as a matter of law, and the preponderance of 
the competent, probative evidence of record reflects that the 
veteran's alcoholism and drug dependency is not proximately 
due to, the result of, or aggravated by, any service-
connected disability. The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for drug and alcohol abuse must be denied. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518 (1996).

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decisions 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an increased initial disability evaluation for 
residuals of malaria, currently evaluated as noncompensable.

The veteran was granted service connection for residuals of 
malaria in an October 1997 rating decision and assigned a 
noncompensable rating effective January 21, 1997. The veteran 
contends that his current disorder is more severe than the 
currently assigned rating. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is again the claim and appeal 
will be denied.

Malaria is rated in accordance with 38 C.F.R. § 4.88b, 
Diagnostic Code 6304. A 100 percent schedular evaluation is 
warranted when the disease is active.

The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears. If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone. Relapses must be confirmed by the presence of malarial 
parasites in blood smears. Thereafter, residuals such as 
liver or spleen damage are rated under the appropriate 
system. 38 C.F.R. § 4.88b, Diagnostic Code 6304 Note.

In this case, the veteran's VA treatment records and private 
medical records are negative for active malaria or for the 
residuals thereof. In an October 2005 VA medical opinion, the 
examiner reviewed the veteran's medical records associated 
with the claims file and found no evidence of relapses of 
malaria fever with positive blood smears for malarial 
parasites, nor did the examiner find any confirmed medical 
evidence related to residuals of malaria. 

Absent competent evidence of active disease or identifiable 
residuals, the veteran's disorder does not meet the criteria 
for a compensable evaluation for malaria. 

Accordingly, the current noncompensable rating is confirmed 
and continued.

Entitlement to an initial increased disability evaluation for 
PTSD, currently evaluated as 30 percent disabling.

The veteran was granted service connection for PTSD in a May 
2000 rating decision and assigned a 30 percent disability 
rating, effective January 21,1997. The veteran contends that 
his current disorder is more severe than the currently 
assigned rating. Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board will grant the claim and assign a 
50 percent disability evaluation. 

The veteran is currently evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 which specifies the rating criteria are 
as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

38 C.F.R. § 4.130, Diagnostic Code 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id.

In August 1997, the veteran underwent a psychological 
examination with the Michigan Department of Corrections and 
was diagnosed with alcohol dependence and an antisocial 
personality disorder.

A May 1998 Michigan Department of Corrections examiner 
reported meeting with the veteran for the past year regarding 
PTSD. The examiner noted the veteran was adequately oriented 
and generally free from acute symptoms. The examiner stated 
the veteran experienced recurrent problems of feeling 
irritated, suspicious, and distrustful of others. The veteran 
reported flashbacks, nightmares, impulsive outbursts, and 
survivor guilt. Also evident were symptoms of memory 
problems, hypervigilance, attention issues, and recurrent 
substance abuse. A GAF of 55 was assigned.

In August 1998, the veteran underwent a VA examination and 
reported intrusive thoughts of Vietnam and nightmares, 
feelings of alienation, an exaggerated startle response, 
crying easily, a quickness to anger, and the inability to be 
in large crowds. The examiner noted the veteran's affect was 
restricted and his thought processes were goal directed 
without evidence of loose associations, delusions, paranoid 
ideation, ideas of reference, obsessions, or ruminations. The 
veteran denied any perceptual disturbances such as 
hallucination or illusions. Cognitive testing of memory and 
concentration indicated difficulty with object recall. The 
examiner diagnosed the veteran with PTSD, alcohol and poly-
substance abuse, in remission, and assigned a GAF of 45.

In June 1999, a Michigan Department of Corrections examiner 
noted the veteran appeared to be oriented to all 
psychological spheres with no noted short or long term memory 
problems. His affect appeared to be especially constricted 
and thought processes appeared to be somewhat rigid and 
possibly exaggerated at times. His speech appeared coherent 
and goal directed. Psychological testing results indicated 
underlying feelings of anger, inadequacy, possible 
grandiosity, idealistic and simplistic thinking, a possible 
interruption in thought processes, and rigidity in thinking.

In light of the above rating criteria, the overall evidence 
supports a schedular rating of 50 percent for PTSD. In this 
regard, the veteran's mood was consistently irritable. 
Further, he was found to have a consistently constricted 
affect and impaired impulse control. The veteran had sleep 
impairment with reported nightmares. Two examinations noted 
difficulty with memory and recall. Moreover, the veteran 
experienced impaired insight and judgment.

The record thus approximates findings consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impaired judgment, and disturbances of motivation and mood, 
which more approximates the criteria for a 50 percent rating. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the veteran's symptoms do not warrant a rating in 
excess of 50 percent. The veteran is not shown to have 
occupational and social impairment with deficiencies in most 
areas, such as judgment, thinking, or mood. For example, the 
veteran is not shown to have any suicidal ideation, 
obsessional rituals, or near continuous panic or depression 
affecting the ability to function independently. His speech 
was found to be normal. Further, the record does not indicate 
that he had any neglect of personal appearance and hygiene.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this instance, the Board finds that based on the totality 
of the evidence, the veteran's disability approximates 
findings for a 50 percent disability evaluation. 


ORDER

Service connection for chemical dependency, to include as 
secondary to the service-connected post traumatic stress 
disorder (PTSD), is denied.

Entitlement to an increased initial disability evaluation for 
a history of malaria, currently evaluated as noncompensable, 
is denied.

An initial rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


